J-A01045-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

A.B.,                                            IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                   Appellee

                         v.

K.K.,

                   Appellant                     No. 1423 WDA 2014


                Appeal from the Order entered August 22, 2014,
                 in the Court of Common Pleas of Blair County,
                     Civil Division, at No(s): 2011 GN 3875

BEFORE: FORD ELLIOTT, P.J.E., DONOHUE, and ALLEN, JJ.

MEMORANDUM BY ALLEN, J.:                         FILED FEBRUARY 18, 2015

        K.K. (“Mother”) appeals from the order dated August 20, 2014, and

filed on August 22, 2014, which awarded A.B. (“Father”) and Mother shared

physical and legal custody of the parties’ daughter, K.B. (“Child”) (born in

January of 2008).     The order also granted Mother’s petition to relocate to

Altoona, Pennsylvania, and denied Father’s petition for modification seeking

primary legal and physical custody of Child in Texas. We affirm.

        We adopt the factual and procedural history as recounted by the trial

court:

        Mother and Father are the parents of [Child]. Mother currently
        lives with her great-grandparents in Cambria County,
        Pennsylvania and is petitioning for relocation to Altoona,
        [Pennsylvania]. Father lives in Texas and is petitioning for
        relocation there. Neither party is married but both are engaged.
        Mother works at Applebee’s and is going to nursing school. Her
        fiancé works at Applebee’s and has a degree in biology from
J-A01045-15


     Penn State. He is looking for a job as an inspector of mines. He
     has a house in Altoona where Mother wants to move to live
     together with him, their daughter, and [Child]. Father and his
     fiancée are teachers. Father teaches [fifth] grade in Texas,
     where he moved to get a teaching job. He lives with his
     fiancée and her two sons, ages [eight] and [six]. His father
     lives in Texas as well. Mother’s large extended family and the
     rest of Father’s extended family lives in the Altoona,
     [Pennsylvania] (Blair County) area.              [Child] is close
     emotionally to both Mother and Father’s extended families.
     [Child] is [six] years old and will enter first grade this fall.
     The testimony revealed that neither Mother’s fiancé nor
     Father’s fiancé have any criminal record or any other thing
     about them that would be any danger to [Child]. They both
     testified credibly that they had a close relationship to [Child]
     and would promote her welfare. The parties communicate
     sufficiently well for the [trial c]ourt to enter a shared custody
     order. Neither party alleges current drug or alcohol abuse by
     the other or a member of their household.               There was
     testimony that Mother’s paramour had a DUI in 2006;
     however, the testimony also was that he no longer drinks.
     There was no current allegation of physical abuse by any
     party and no relevant evidence of past abuse. The testimony
     revealed that neither parent is attempting to turn [Child]
     against the other parent.

           Mother testified that Father swore at her on the
     telephone at one point but objectively the level of conflict
     between the parties is not extremely high. Both parents have
     performed parental caretaking duties for [Child], and both are
     capable of doing so. Mother testified credibly that she has
     been [Child]’s primary caretaker. Both parties allow [Child] to
     contact (call) the other when [Child] is with them, although
     Mother alleges that Father monitors [Child]’s calls and that
     sometimes [Child] is not available when she calls. Father
     restricted [Child] to one call per day from Mother’s family after
     multiple members of her large extended family called [Child]
     each day. This restriction was not inappropriate in light of the
     testimony about Mother’s family in terms of how many calls
     would have been placed absent any restriction. [Child] was
     interviewed, but at age six, her testimony cannot be taken as
     mature or well-reasoned. She said she wanted to live with

                                   -2 -
J-A01045-15


     her Mother although she loved her father and wanted to visit
     him in Texas. Her testimony bordered on the edge of being
     incompetent because of immaturity. There was testimony of
     Father’s fiancé’s son having a mild emotional condition that
     would not affect [Child]. Otherwise, the mental and physical
     health of the parties and their household members is good
     and is not a factor in this case.

Trial Court Opinion, 9/26/14, at 1-3 (unpaginated).

     On November 3, 2011, Father filed a pro se custody complaint.        On

January 12, 2012, following a hearing, the trial court granted Mother and

Father shared legal and physical custody of Child, and ordered that Child

was to reside with Mother.    On May 23, 2012, Father filed a petition for

modification. The petition was subsequently withdrawn, and the trial court

canceled the scheduled conference.

     On February 25, 2013, Father filed another petition for modification.

On April 23, 2013, the trial court ordered Mother and Father to share legal

and physical custody of Child, with Child to reside with Mother in Ashville,

Pennsylvania.    The trial court also scheduled a “custody prehearing

conference” for May 24, 2013, and a “custody evidentiary hearing” for

August 23, 2013. Father moved to Texas and accepted a teaching position

with the Copperas Cove Independent School District. Following the custody

evidentiary hearing, on August 29, 2013, the trial court ordered that Mother

and Father share physical and legal custody of Child, and that Child continue

to reside with Mother.     Additionally, the trial court ordered that any




                                     -3 -
J-A01045-15


transportation costs, and flights from Pennsylvania to Texas, primarily be

paid by Father.

      On May 7, 2014, Father filed a petition for modification seeking

primary legal and physical custody, alleging that he had established

permanency in Texas and had a permanent job teaching and a permanent

home.    A custody conciliation was held but the parties did not reach an

agreement. On June 26, 2014, Father requested an evidentiary hearing. On

August 1, 2014, Mother filed a petition to relocate to Altoona, Pennsylvania.

Mother sought to live with her fiancé at his home in Altoona. On August 13,

2014, Father filed a counter affidavit to Mother’s petition for relocation,

requesting an evidentiary hearing.

      A hearing convened on August 15, 2014.        The following witnesses

testified:   Maria Zelenski, kindergarten teacher at Child’s school; K.R.,

Father’s fiancé; T.W., Maternal Grandmother; B.S., Mother’s fiancé; C.K.,

Maternal Great-Grandmother; Father; and Mother. Child testified in camera.

On August 22, 2014, the trial court ordered Mother and Father to share legal

and physical custody of Child, granted Mother’s petition for relocation to

Altoona, Pennsylvania, and denied Father’s petition.   The August 22, 2014

order also directed that Child reside with Mother during the school year, and

that Mother and Father share transportation costs of the flights from

Pennsylvania to Texas.

      Mother appealed. She presents this Court with two issues:


                                     -4 -
J-A01045-15


      1. Whether the court erred and/or abused its discretion in
         drafting an Order so restrictive as to appear to be punitive,
         and allowing for [C]hild to miss school[?]

      2. Whether the court erred in dividing the cost of transportation
         equally without any evidence regarding the ability of the
         parties to do so[?]

Mother’s Brief at 6.

      Initially, we note that Mother’s second issue regarding transportation

expenses is waived because Mother failed to raise this issue in her Pa.R.A.P.

1925(b) statement. See Pa.R.A.P. 1925(b)(vii).

      With regard to Mother’s first issue, we observe that as the hearing in

this matter was held in August of 2014, the Child Custody Act (“Act”), 23

Pa.C.S.A. §§ 5321 to 5340, is applicable.     C.R.F. v. S.E.F., 45 A.3d 441,

445 (Pa. Super. 2012) (holding that, if the custody evidentiary proceeding

commences on or after the effective date of the Act, i.e., January 24, 2011,

the provisions of the Act apply).

      In custody cases, our standard of review is well-settled:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion.          We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately,
      the test is whether the trial court’s conclusions are unreasonable
      as shown by the evidence of record.            We may reject the
      conclusions of the trial court only if they involve an error of law,
      or are unreasonable in light of the sustainable findings of the
      trial court.

                                      -5 -
J-A01045-15



Id. at 443 (citation omitted).

      We have stated:

      The discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge
      gained by a trial court in observing witnesses in a custody
      proceeding cannot adequately be imparted to an appellate court
      by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (quoting

Jackson v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004)).

      In M.A.T. v. G.S.T., 989 A.2d 11 (Pa. Super. 2010) (en banc), we

observed:

            Although we are given a broad power of review, we are
      constrained by an abuse of discretion standard when evaluating
      the court’s order. An abuse of discretion is not merely an error
      of judgment, but if the court’s judgment is manifestly
      unreasonable as shown by the evidence of record, discretion is
      abused. An abuse of discretion is also made out where it
      appears from a review of the record that there is no evidence to
      support the court’s findings or that there is a capricious disbelief
      of evidence.

Id. at 18-19 (quotation and citations omitted).

      With any custody case decided under the Act, the paramount concern

is the best interests of the child. See 23 Pa.C.S.A. §§ 5328, 5338. Section

5338 of the Act provides that, upon petition, a trial court may modify a

custody order if it serves the best interests of the child.       23 Pa.C.S.A.

§ 5338. Section 5328(a) of the Act, 23 Pa.C.S.A. § 5328(a), sets forth the



                                      -6 -
J-A01045-15


sixteen best interest factors that the trial court must consider. See E.D. v.

M.P., 33 A.3d 73, 80-81, n.2 (Pa. Super. 2011).

     Section 5328 of the Act provides:

     § 5328. Factors to consider when awarding custody

     (a) Factors.—In ordering any form of custody, the court shall
     determine the best interest of the child by considering all
     relevant factors, giving weighted consideration to those factors
     which affect the safety of the child, including the following:

           (1) Which party is more likely to encourage and permit
           frequent and continuing contact between the child and
           another party.

           (2) The present and past abuse committed by a party or
           member of the party’s household, whether there is a
           continued risk of harm to the child or an abused party and
           which party can better provide adequate physical
           safeguards and supervision of the child.

           (3) The parental duties performed by each party on behalf
           of the child.

           (4) The need for stability and continuity in the child’s
           education, family life and community life.

           (5) The availability of extended family.

           (6) The child’s sibling relationships.

           (7) The well-reasoned preference of the child, based on
           the child’s maturity and judgment.

           (8) The attempts of a parent to turn the child against the
           other parent, except in cases of domestic violence where
           reasonable safety measures are necessary to protect the
           child from harm.

           (9) Which party is more likely to maintain a loving, stable,
           consistent and nurturing relationship with the child

                                      -7 -
J-A01045-15


           adequate for the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
           physical, emotional, developmental, educational and
           special needs of the child.

           (11) The proximity of the residences of the parties.

           (12) Each party’s availability to care for the child or ability
           to make appropriate child-care arrangements.

           (13) The level of conflict between the parties and the
           willingness and ability of the parties to cooperate with one
           another. A party’s effort to protect a child from abuse by
           another party is not evidence of unwillingness or inability
           to cooperate with that party.

           (14) The history of drug or alcohol abuse of a party or
           member of a party’s household.

           (15) The mental and physical condition of a party or
           member of a party’s household.

           (16) Any other relevant factor.

23 Pa.C.S.A. § 5328.1

     Further, where a request for relocation of the child is involved, the trial

court must consider the following ten relocation factors set forth within

section 5337(h) of the Act:

     (1) The nature, quality, extent of involvement and duration of
     the child’s relationship with the party proposing to relocate and
     with the nonrelocating party, siblings and other significant
     persons in the child’s life.




1
   Effective January 1, 2014, the statute was amended to include an
additional factor at 23 Pa.C.S.A. § 5328(a)(2.1) (providing for consideration
of child abuse and involvement with child protective services).
                                     -8 -
J-A01045-15


      (2) The age,    developmental stage, needs of the child and the
      likely impact   the relocation will have on the child’s physical,
      educational      and   emotional     development,  taking    into
      consideration   any special needs of the child.

      (3) The feasibility of preserving the relationship between the
      nonrelocating party and the child through suitable custody
      arrangements,     considering   the   logistics  and   financial
      circumstances of the parties.

      (4) The child’s preference, taking into consideration the age and
      maturity of the child.

      (5) Whether there is an established pattern of conduct of either
      party to promote or thwart the relationship of the child and the
      other party.

      (6) Whether the relocation will enhance the general quality of life
      for the party seeking the relocation, including, but not limited to,
      financial or emotional benefit or educational opportunity.

      (7) Whether the relocation will enhance the general quality of life
      for the child, including, but not limited to, financial or emotional
      benefit or educational opportunity.

      (8) The reasons and motivation of each party for seeking or
      opposing the relocation.

      (9) The present and past abuse committed by a party or
      member of the party’s household and whether there is a
      continued risk of harm to the child or an abused party.

      (10) Any other factor affecting the best interest of the child.

23 Pa.C.S.A. § 5337(h); see also E.D. 33 A.3d at 81-82 (“Section 5337(h)

mandates that the trial court shall consider all of the factors listed therein,

giving weighted consideration to those factors affecting the safety of the

child.”). Id. at 81. Moreover, “[w]hen a custody dispute involves a request

by a party to relocate, we have explained ‘there is no black letter formula

                                      -9 -
J-A01045-15


that easily resolves relocation disputes; rather, custody disputes are delicate

issues that must be handled on a case-by-case basis.’” C.M.K. v. K.E.M.,

45 A.3d 417, 421 (Pa. Super. 2012), quoting Baldwin v. Baldwin, 710

A.2d 610, 614 (Pa. Super. 1998).

      Section 5323 provides for the following types of awards:

      (a) Types of       award.—After considering the factors set forth in
      section 5328        (relating to factors to consider when awarding
      custody), the       court may award any of the following types of
      custody if it is   in the best interest of the child:

          (1) Shared physical custody.

          (2) Primary physical custody.

          (3) Partial physical custody.

          (4) Sole physical custody.

          (5) Supervised physical custody.

          (6) Shared legal custody.

          (7) Sole legal custody.

23 Pa.C.S.A. § 5323.

      In A.V. v. S.T., 87 A.3d 818 (Pa. Super. 2014), this Court explained:

            “All of the factors listed in section 5328(a) are required to
      be considered by the trial court when entering a custody order.”
      J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011) (emphasis
      in original). Section 5337(h) requires courts to consider all
      relocation factors. E.D., supra at 81. The record must be clear
      on appeal that the trial court considered all the factors. Id.

            Section 5323(d) provides that a trial court “shall delineate
      the reasons for its decision on the record or in open court or in a
      written opinion or order.” 23 Pa.C.S.A. 5323(d). Additionally,
      “section 5323(d) requires the trial court to set forth its

                                        -10 -
J-A01045-15


     mandatory assessment of the sixteen [Section 5328 custody]
     factors prior to the deadline by which a litigant must file a notice
     of appeal.” C.B. v. J.B., 65 A.3d 946, 955 (Pa. Super. 2013),
     appeal denied, 620 Pa. 727, 70 A.3d 808 (2013). Section
     5323(d) applies to cases involving custody and relocation.
     A.M.S. v. M.R.C., 70 A.3d 830, 835 (Pa. Super. 2013).

           In expressing the reasons for its decision, “there is no
     required amount of detail for the trial court’s explanation; all
     that is required is that the enumerated factors are considered
     and that the custody decision is based on those considerations.”
     M.J.M. v. M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013), appeal
     denied, 620 Pa. 710, 68 A.3d 909 (2013). A court’s explanation
     of reasons for its decision, which adequately addresses the
     relevant factors, complies with Section 5323(d). Id.

A.V., 87 A.3d at 822-23.

     Upon careful review of the entire certified record, including the notes

of testimony and applicable law, we conclude that the thorough opinion filed

by the Honorable Elizabeth A. Doyle filed on August 22, 2014, as well as

Judge Doyle’s opinion pursuant to Pa.R.A.P. 1925(a) filed on September 26,

2014, address the issues raised by Mother and support the trial court’s

custodial determinations. Accordingly, we adopt and incorporate the August

22, 2014 and September 26, 2014 opinions of the trial court as our own.

     Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/18/2015


                                    -11 -
                                                                  Circulated 0210312015 02:01 PM




  IN THE COURT OF COMMON PLEAS OF BLAIR COUNTY, PENNSYLVANIA

   A._"B· _
       PLAINTIFF,

      v.                                          2011 GN 3875

    j(. k·
      DffENDANT.


      ELIZABETH A. DOYLE                    PRESIDING,JUDGE

      STEVEN PASSARELLO, ESQ.               COUNSEL FOR PLAINTIFF

      SUSAN REA, ESQ.                       COUNSEL FOR DEFENDANT

                                        OPINION

      AND NOW, this 21" day of August, 2014, this matter came before

the Court on August 15, 2014 for Custody Evidentiary hearing . The

matter is ripe ror decision.



                                                                                                   i
      Mother and Father are the parents of K.B, D.O.B. 1/14/200B.
                                                                                                   I
Mother currently lives with her great-grandparents in Cambria County,

Pennsylvania and is petitioning for relocation to Altoona PA. Father lives                         II
                                                                                                   ,
in Texas and Is petitioning for relocation there. Neither party is married                         I

but both are engaged. Mother works at Applebee's and is going to                                   !
                                                                                                   ,
                                                                                                   I
nursing school. Her fianCE! works at Applebee's and has a degree in

biology from Penn State. He is looking for ajob as an inspector of mines .
                                                                                                   Ii
He has a house in Altoona where Mother wants to move to live together

with him, their daughter together, and K.B . Father and his fiancee are

teachers. Father teaches   5' ~   grade in Texas, where he moved to gel a
                                                                                                   I!
                                                                                                   ,
                                                                                                   ,
                                                                                                   ,




                                    3
                                        3
                                                  '"'' """'''' '"00 '""'       ~", "".I
                                                                                      ..
                                                                   Circulated 02/03/2015 02:01 PM




teaching job. He lives with his fiancee and her two sons, ages 8 and 6.

His Father lives in Texas as well. Mother's large extended family and the

reS! of father's extended family lives in the Altoona, PA (Blair County)

area. The child is close emotionally to both Mother and Father's extended

families. The child is 6 years old and will enter first grade this fall. The

testimony revealed that neither Mother's fiance or Father's fiancee have

any criminal record or any other thing about them that would be any

danger to the child. They both testified credibly that they had a close

relationship to the child and would promote her welfare. The parties

communicate sufficIently well for the Court to e-nter a shared custody

order. Neither party alleges current drug or alcohol abuse by the other or

a member of {heir household . There was testimony that Mother's

paramour had a DUI in 2006 ; however, the testimony also was that he no

longer drinks. There was no current allegation of physical abuse by any

party and no relevant evidence of past abuse. The testimony revealed that

neither parent is attempting to turn the child against the other parent.

Mother testified that Father swore at her on the telephone at one point

but objectively the level of conflict between the parties is not extremely

high . Both parenr5 have performed parental caretaking duties for the

child, and both are capable of doing   50.   Mother testified credibly that

she has been the child's primary caretaker. Both parties allow the child to

contact (cali) the other when the child is with them, although Mother
                                                                                                    I
alleges that Father monitors the child's calls and that sometimes the child

                                                                                                    I
                                                                                                    I
                                                                                                    I
                                               L 'S 'd ""E69"S 31AOO 3!Xlnr "dEno "mise             f
                                                                                                    I
                                                                 Circulated 02/0312015 02:01 PM




is not available when she calls. Father restricted the child to one call per

day from Mother's family after multiple members of her large extended

family called the child each day. This restriction was not inappropriate in

light of the testimony about Mother's family in terms of how many calfs

would have been placed absent any restriction . The child was

interviewed, but at age 6, her testimony cannot be taken as mature or

well reasoned. She said she wanted to live with her Mother although she

loved her Father and wanted to visit him in Texas. Her testimony

bordered on the edge of being incompetent because of immaturity. There

was (estimany of Father's fiancee's son having a mild emotional

condition that would not affect K.B. Otherwise, the mental and physical

health of the parties and their household members is good and is not a

factor in this case .

APPLICABLE LAW;

      As always, our paramount concern In a case whether it involves

cusmdy or visitation is the best interest and permanent welfare of the

children. Commonwealth ex rei Pierce v. Pierce. 493 Pa. 292,426 A. 2d

555 (1981). Determination of the best Interest of the child Is based on

consideration of all factors which legitimately have an effect upon a

child's physical, intellectual, moral and spiritual well being. E.A.L, and

I.L.L. v. L.I,W., 662 A,2d 1109 (Pa Super. 1955). In custody decisions, the

trial court must consider the importance of continuality in a child's life

and desirability of development of stable relationship with established




                                             B_6'd l'ZEE69'lB31AOa3~anr Wd£HO>lllZ/B{             I
                                                                 Circulated 0210312015 02:01 PM




parental figures and known physical environment. Wiseman        \I.   Wall, 718

A.2d 844 (Pa. Super. 1998)

      The principles enunciate·d above are time honored in Pennsylvania

law. More recently, however, because of the Pennsylvania's adoption of

the new Child Custody Act at 23 Pa. C.S.A.§S328 (a), that act directs that

when a party files a petition for custody, the trial court must perform a

best interest of the child analysis considering all of the §S328 (a) factors .

Those factors are as follows :

             1)    Which party is more likely to encourage and permit

                   frequent and continuing contact between the child and

                   another party.

            2)     The present and past abuse committed by a pany or

                   member of the party's household, whether there is a

                   continued risk of harm to the child or an abused party                         I
                   and which party can better provide adeguate physical

                   safeguards and supervision of the child.
                                                                                                  I
            3)     The parental duties performed by each party on behalf                          I
                   of the child .

            4)     The need for stability and                                                         Circulated 02103/2015 02:01 PM




7)    The well-reasoned preference of the child, bas.ed on

      the child's maturity and judgment.

8)    The attempts of a parent to lurn the child against the

      other parent, except In the case of domestic violence

      where reasonable safety measures are necessary to

      protect the child from harm.

9)    Which party is more likely to maintain a loving, stable,

      consistent and nurturing relationship with the child

      adequate for the child's emotional needs.

10)   Which party Is more likely to attend to the daily,

      physical, emotional, developmental, educational and

      special needs of the child.

11)   The proximity of the residences of the parties.

12)   Each party's ability to care for the child or ability to

      make appropriate child-care arrangements.

13)   The level of conflict between the parties and

      willingness and ability of the parties to cooperate with

      one another. A party's effort to protect a child from

      abuse by another party is not evidence of

      unwillingness of Inability to cooperate with that party.

14)   The history of drug Or alcohol abuse of a party or

      member of a party's household.




                                Ol a6td 1~ 2 [[69V lg3lA00 3 9(] nr Wd~~ : £Opl /l2/ Q(
                                                                   Circulated 02/03/2015 02:01 PM




                 15)   The mental and physical condition of a party or

                       member of a party's household.

                 16)   Any other relevant factor.

       As the language of the Act suggests, these factors are not the only

factors a Court may consider. However, they are to be included as part of

the analys is.

       Some of the factors are not relevant to the Court's analysis. Neither

party alleges current drug or alcohol abuse (Factor 14) by the other or a

member of their household. Then~ was testimony that Mother's paramour

had a DUI in 2006 ; however, the testimony also was that he no longer

drinks. There was no current allegation of physical abuse (Factor 2) by

any party and no relevant evidence of past abuse. Neither parent is

attempting to turn the child against the other parent (Factor 8). The

parents cooperate with one another sufficiently to make a shared custody

order appropriate. Mother testified that Father swore at her on the
                                                                                                    I
telephone at one paint but objectively the level of conflict between the

parties is not extremely high. Both parents have performed parental

caretaking duties for the child, and both are capable of doing so (Factor
                                                                                                    I.i
                                                                                                    I
3). Mother testified cred ibly that she has been the child's primary

caretaker . Both pa rties allow the child to contact (call) the other (Factor 1)                    I
when the child Is with them, although Mother alleges that Father

monitors the child's calls and that sometImes the child is not available

when she cails . Father restricted the child to one call per day from
                                                                   Circulated 02/03/2015 02:01 PM




Mother's family after multiple members of her large extended family

called the child each day.   Thl~   restriction was not inappropriate in light of

the testimony about Mother's family in terms of how many calls would

have been placed absent any restriction. The child was interviewed,

(Factor 7) but at age 6, her testimony cannot be taken as mature or well

reasoned. She said she wanted to live with her Mother although she loved

her Father and wanted to visit him in Texas. Her testimony bordered on

the edge of being incompetent because of Immaturity. factor 15 is

mental and physical health of the parties or their household members

and is not a factor in this case.

      Proceeding with analysis of the remainIng factors, Factor 3 is the

need for stability and continuity in the child's life. Mother has been the

child's primary caretaker. Although Mother has changed residences

frequently in the last several years , she maintained her relationships with

her family, which Is large and close (both in the geographical and

emotional sense) and fostered a relationship between the child and her

extended family. At age six, the child is just beginning her education .

She will be in first grade this fall. She is accustomed to going to school
                                                                                                    !
from her Mother's house , although that house and the school district will

be different since Mother is relocating ·to Altoona to her fiance's house .

The testimony showed that Mother's large family is extremely involved
                                                                                                    I
with the child and that she recognizes them as a source of love and

support. This adds stability to the child's life In the Blair County area .




                                    39'
                                                                       Circulated 0210312015 02:01 PM




Factor 5 is extended family. Both the Mother's extended family and most

of the Father's extended family are in the Blair County area, although

Father's father lives in Texas. The child has a relationship with Father's

mother who lives In Pennsylvania. Factor 6 is siblings. The child has an

infant younger sister at Mother's house. The testimony was that she is

close to her younger sister and spends time with her, pretending to be

"Mommy". Factor 9 is relationship with parent, which parent is more

likely to maintain a loving, stable, consistent and nurturing relationship

with the child. These parents are equally likely to do so. Factor 10 is

dally needs . Both parents can provide those. Factor 11 is proximity of the

residences of the parties . This Is the difficulty in this case. Father

relocated to Texas while Mother remains in Altoona. To maintain a bond

with each parent the child must be afforded large blocks of time with

each. There is no practical way for a Court to do that for a child of school

age shon of dividing the time between one parent In the school year and

the other in school vacation times. Factor 12 is availability of care . Father

will be fully available to care for the child in the summer time since he is

a teacher and has that lime period as vacation period. Mother would be

working and/or go ing to school in the summer time. During the school
                                                                                                               I
                                                                                                               I
                                                                                                               i
                                                                                                               !
year, Father would be somewhat more available for the child than Mother                                        i
but would be dividing his time between the child, his fiance, and her two

sons. Mother's extended family and fiance are available to care for the

child in the school year when she is not available.                                                            I
                                                                                                               I
                                                                                                               Ii
                                             E ~ aSed   ~ 'ZEE69t ~ 8 31,1.00 390nr Wd\lov:.£.O v~ I ~"l/I3(
                                                                                                               I
                                                                 Circulated 0210312015 02:01 PM




       In addition to the custody factors, the Court must assess relocation

factors in this case because each party requests r~location. Father lives in

Texas and reque'sts to relocate the child there. Mother lives in Asheville,

PA and seeks to relocate the child to Altoona. The relocation factors are:

The nature, quality, extent of ~nvo'vement and duration of the child's

relationship with the party proposing to relocate and with the

nonrelocating party, siblings and other significant persons in the

children's life.

      Mother has been the child's primary caretaker although she loves

her Father as well. She has a sibling with Mother. The majority of her

extended family is in Blair County.

The age, developmental stage, needs of the child and the likely

impact the relocation will have on the child's physical, emotional and

educational development.

      The child is 6 and is entering first grade. The relocation to Altoona

will have   a positive aspect of maintaining her relationship with her sister.

Her primary caretaker, Mother, will be there during the potentially

stressful first week of first grade. Relocation to Texas would remove the

child from the majority of her extended family and make her one of three

children of similar age (8. 6, and 6) in the household and the only girl

instead of the oldest child with an infant same sex sibling.                                      I
                                                                                                  I

                                                                                                  I
                                                                                                  I
                                      41
                                              ".6'd "ZEE6",. 31Aoa 3!Xlnr Wd5.;EC""'ZII!(         I
                                                                Circulated 02/03/2015 02:01 PM




The feasibifity of preserving the relationship between the

nonrelocating party and the children through suitable custody

arrangements considering the logistics and financial circumstances

of the parties.

      The extreme distance between Blair County and Texas makes

preserving the child's relationships difficult. The Court believes that its

Order reflects a custody arrangement that takes into consideration the
logistics and financial circumstances of the parties,

The children's preference, taking into consideration the age and

maturity of the child.

      At 6, the child is not sufficiently mature for the Court to fully

consider her preference, but she stated a preference to IIve' with Mother

and visit Father.

Whether the relocation will enhance the general quality of life for the

party seeking the relocation, including, but not limited to, financial or

emotional benefit or educational opportunity.

      Relocation to Father's house would enhance the child's educational
                                                                                                 i
opportunities but she can get sufficient educational opportunities at

Mother's . The child will receive an emotional benefit by being permitted

to relocate with Mother to her fiance's home.
                                                                                                 I,
                                                                                                 !,
                                                                                                 1
                                                                Circulated 0210312015 02:01 PM




Whether the relocation will enhance the general quality of life for the

children, including but not limited to, financial or emotional benefit

or educational opportunity.

      Relocation to Father's home in_Texas would lessen the child's

stability and contact with extended family. Relocation with Mother to

Mother's fiance's home will promote closeness with the child's sister and

maintain the extended family relationships better.

The reasons and motivation of each party for seeking or opposing

the relocation.

      Here, both parties are seeking relocation for "good reasons and are

not a                                Circulated 0210312015 02 :01 PM




OPINION PURSUANT TO RULE 1925
   DATED SEPTEMBER 26.2014




             44